                                       Case 3:18-cv-06113-WHA Document 132 Filed 02/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   HOWARD CLARK, TODD HALL,
                                       ANGELA PIRRONE, individually, on
                                  11   behalf of all others similarly situated, and       No. C 18-06113 WHA
                                       the general public,
                                  12
Northern District of California




                                                      Plaintiffs,
 United States District Court




                                  13                                                      JUDGMENT
                                               v.
                                  14
                                       THE HERSHEY COMPANY, a Delaware
                                  15   corporation,
                                  16                  Defendant.

                                  17

                                  18        For the reasons stated in the accompanying order, judgment is hereby entered in favor of

                                  19   defendant The Hershey Company and against plaintiffs Howard Clark, Todd Hall, and Angela

                                  20   Pirrone. The Clerk shall CLOSE the file.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: February 6, 2020.

                                  25

                                  26
                                                                                            WILLIAM ALSUP
                                  27                                                        UNITED STATES DISTRICT JUDGE
                                  28
